Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed March 4, 2022.
	Claims 1-3, 5-10, 12, and 13 are currently pending and are under examination.
	Benefit of priority is to September 12, 2018.

	To make the word “about” as used in Claims 5-10 clear and made of record, the specification teaches at [0028]-[0029] that “about” is defined as bine up to +20%.

Withdrawal of Rejections:

The rejection of Claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections, modification of claims rejected necessitated by amendments to the claims:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Certo et al. (WO 2017/177137).
), wherein Certo SEQ ID NO: 8 is identical to instant SEQ ID NO: 22 (Claim 2) comprising anti-CD19 chimeric antigen receptor construct comprising antiCD19 antibody-CD8a- 4-1BB – CD3Zeta; and comprises antiCD19 antibody of SEQ ID NO: 19, but also the antiBCMA antibody and therefore SEQ ID NO: 20/21 (Claim  1, 3).  Certo et al. also teaches anti BCMA antibody-CD8a- 4-1BB – CD3Zeta (page 5, para. 3). At page 90, para. 4, Certa et al. teach to administer at a dosage of 102 to 1010 cells/kg body weight (Claims 5, 6, 7, 8, 9, 10).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Certo et al. (WO 2017/177137) and 
La Paglia et al. (2017; One year in review 2017: systemic lupus erythematosus. Clin. Exp. Rheumatol. 35: 551-561).
Claims 1). Certo et al. do not teach the symptoms and clinical manifestations of SLE.
La Paglia et al. provide a review article on SLE. At page 553, La Paglia et al. teach that urinary biomarkers offer an early diagnosis and correct assessment of disease activity and monitoring, and these biomarkers included proteins uBAFF, uAPRIL, and uOPG which levels reduce after treatment. Serological markers include ds-DNA antibody levels associated with SLE disease activity (page 554, middle col., para. 1), as well as renal disease (page 555, middle col), and erythema or rash associated with systemic lupus erythematosus.
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to measure the levels of urine protein, serum anti-ds-DNA antibody, renal impairment, and/or skin damage in subjects having SLE and receiving the CAR T cell therapy taught by Certo et al. because La Paglia et al. teach that these variables aid in the diagnosis and the correct assessment of disease activity and monitoring in SLE subjects (Claims 12, 13).



Response to Arguments
Applicants urge that Certo et al. is not anticipatory art against the claims because Certo et al. only mentions SLE under the broad definition of an autoimmune disease (page 7, para. 2). In response, Certo et al. teach at page 8, para. 7, a method of treating B cell related conditions in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of CAR T cells to the subject wherein
At page 9, line 7, the B cell related condition is an autoimmune disease, wherein
At page 22, para. 1, “autoimmune disease” is defined and includes SLE. 
Therefore, Certo et al. teach a method for treating B cell related condition that is an autoimmune disease that is SLE in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of CAR T cells to the subject. Certo et al. teach to administer T cells expressing  anti-CD19 CAR SEQ ID NO: 22, which comprises SEQ ID NO: 19 at amino acids 22-263. Certo et al. teach to administer T cells expressing CAR anti BCMA antibody-CD8a- 4-1BB – CD3Zeta and therefore VH and VL regions of BCMA scFv having.SEQ ID NO: 20/21.
This rejection is consistent with case law and the MPEP.
	In re Donahue (226 USPQ 619) sets forth that the art applied under 35 USC 102 must only sufficiently describe the claimed invention to be applied as prior art against the invention.  In re Schauman 197 USPQ 5) the courts defined anticipation as the disclosure in the prior art of a thing substantially identical with the claimed invention. Further, that no more is required of a reference than that it set forth the substance of the invention.
MPEP 2121.01   Use of Prior Art in Rejections Where Operability Is in Question 
“In determining that quantum of prior art disclosure which is necessary to declare an applicant’s invention ‘not novel’ or ‘anticipated’ within section 102, the stated test is whether a reference contains an ‘enabling disclosure’... .” In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. ** > Mayo Found. For Med. Educ. & Research < , 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art.). A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).

“Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). 
 
MPEP 2123 Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments 
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively. 
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Therefore, Certo et al. is anticipatory art against the claimed invention.
Regarding the teachings of La Paglia et al., Applicants state that, like Certo et al., La Paglia et al. does not teach or suggest a method of treating SLE in a subject comprising administering to the subject a population of T cells expressing CAR comprising SEQ ID NOs: 18, 19, 20, 21, or 25. In response, such teaching by La Paglia because La Paglia et al. teach that these variables aid in the diagnosis and the correct assessment of disease activity and monitoring in SLE subjects.


	NEW Objections:

The disclosure is objected to because of the following informalities: 
	Applicants have submitted new SEQ ID NO:27, stating that it is a linker disclosed in [00117].  No sequence is disclosed in [00117].  This sequence SEQ ID NO: 27: Met Ala Leu Pro Val Thr Ala Leu Leu Leu Pro Leu Ala Leu Leu Leu His Ala Ala Arg Pro is the presequence or secretory leader sequence found in SEQ ID NO: 22 at amino acids 1-21, for example.  See [0064].  Applicants should identify SEQ ID NO: 27 accordingly.
Appropriate correction is required.


Claims 5-10 are objected to because of the following informalities: 
At page 11, [0067] states that the terms “patient”, “subject” and “individual” are used interchangeably herein. Claim 1 refers to “subject” and dependent Claims 5-10 refer to “patient”. While the specification states to use these terms interchangeably, it would be good for the claims to use “subject” or “patient” for consistency. 
Appropriate correction is required.

Art of Record, re-iterated:
Rothbaum et al. (WO 2017/046747) teach to treat lupus and lupus nephritis (page 165, last line of [00560]; and 5 lines from the bottom) with CAR T cells comprising an extracellular domain that binds to CD19 antigens , transmembrane including from CD8a, intracellular costimulatory signaling domains including from 4-1BB,  and a signaling domain including from CD3zeta, wherein Rothbaum SEQ ID NO: 45 is identical to instant SEQ ID NO: 22 comprising anti-CD19 chimeric antigen receptor construct comprising antiCD19 antibody-CD8a- 4-1BB – CD3Zeta;  and comprises antiCD19 antibody of SEQ ID NO: 19. While inferences can be made, Rothbaum et al. do not expressly state to treat SLE, and there are 4 types of lupus: SLE, cutaneous, drug-induced, and neonatal. Therefore, Certo et al. offers the most complete/anticipatory art at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656